 
FIRST PROMISSORY NOTE




$1,500,000.00
Irvine, California





On demand, for value received, WALLSTREET DIRECT, INC. (the “Debtor”), promise
to pay to ALBERT R. AIMERS, an individual, (the “Creditor”), or order, or
assignee, the principal sum of One Million Five Hundred Thousand Dollars
($1,500,000.00) plus interest at the rate set forth in Subparagraph “b,” below,
under the following terms and conditions:


i.  
Secured Note: This promissory note (the “Note”) shall be secured by the Shares.
The Note shall be subject to a recorded security agreement pursuant to the
Uniform Commercial Code as adopted by the State of California as set forth in
Attachment “B” (the “Security Agreement”), and incorporated herein by this
reference.



ii.  
Principal Balance:  The principal balance of this Note shall be One Million Five
Hundred Thousand Dollars ($1,500,000.00).



iii.  
Interest Rate:  The interest rate of the Note shall be Six Percent (6%) per
annum.



iv.  
Payment:  The Debtor shall re-pay the entire principal balance of the Note,
together with and any and all interest accrued on the Note, on January 31, 2010.



v.  
Method of Payment:  The Debtor shall make the Payment to the Creditor, by mail,
to: 2575 McCabe Way, Irvine, California 92614, or such other location as may be
determined from time-to-time by the Creditor. The Payment shall be made in
lawful money of the United States of America.



vi.  
Prepayment Penalty:  There shall be no prepayment penalty for the early payoff
of the Note.



vii.  
Late Payment Penalty:  The Debtor shall pay the Creditor a late payment penalty
of Ten Percent (10%) of the amount of the Payment due, if the Payment due under
Paragraph “d” on this Note is late by Seven (7) days.



viii.  
Assignment of the Note:  Neither Party may assign their rights and/or delegate
their duties or obligations under this Agreement without the prior written
consent of the other Party. However, should such an assignment or delegation
occur, nothing in this paragraph shall be construed as relieving either Party of
their original duties or obligations under this Agreement.



ix.  
Acceleration of the Note:  Should the Debtor default on any provisions of this
Agreement and/or the Note before the Note is paid in full, the Creditor may, at
the sole discretion of the Creditor, accelerate the Note so that the entire
principal balance of the Note shall become due and payable immediately.



x.  
Attorneys’ Fees and Costs:  The Debtor shall pay on demand the Creditor any and
all reasonable costs and expenses, including reasonable attorneys’ fees and
collection costs incurred by the Creditor in connection with any default under
this Note.



xi.  
Waivers:  Both Creditor and Debtor jointly and severally waive presentment,
protest and notice of dishonor of this Note.







Dated: January 3,
2005                                                                        /s/
Neeraj S. Iyer
By: Neeraj S. Iyer, President
For:  WALLSTREET DIRECT, INC.
A Nevada Corporation, Debtor




--------------------------------------------------------------------------------


 
 
 
SECOND PROMISSORY NOTE




$1,500,000.00
Irvine, California





On demand, for value received, WALLSTREET DIRECT, INC. (the “Debtor”), promise
to pay to ALBERT R. AIMERS, an individual, (the “Creditor”), or order, or
assignee, the principal sum of One Million Five Hundred Thousand Dollars
($1,500,000.00) plus interest at the rate set forth in Subparagraph “b,” below,
under the following terms and conditions:


i.  
Secured Note: This promissory note (the “Note”) shall be secured by the Shares.
The Note shall be subject to a recorded security agreement pursuant to the
Uniform Commercial Code as adopted by the State of California as set forth in
Attachment “B” (the “Security Agreement”), and incorporated herein by this
reference.



ii.  
Principal Balance:  The principal balance of this Note shall be One Million Five
Hundred Thousand Dollars ($1,500,000.00).



iii.  
Interest Rate:  The interest rate of the Note shall be Six Percent (6%) per
annum.



iv.  
Payment:  The Debtor shall re-pay the entire principal balance of the Note,
together with and any and all interest accrued on the Note, on January 31, 2007.



v.  
Method of Payment:  The Debtor shall make the Payment to the Creditor, by mail,
to: 2575 McCabe Way, Irvine, California 92614, or such other location as may be
determined from time-to-time by the Creditor. The Payment shall be made in
lawful money of the United States of America.



vi.  
Prepayment Penalty:  There shall be no prepayment penalty for the early payoff
of the Note.



vii.  
Late Payment Penalty:  The Debtor shall pay the Creditor a late payment penalty
of Ten Percent (10%) of the amount of the Payment due, if the Payment due under
Paragraph “d” on this Note is late by Seven (7) days.



viii.  
Assignment of the Note:  Neither Party may assign their rights and/or delegate
their duties or obligations under this Agreement without the prior written
consent of the other Party. However, should such an assignment or delegation
occur, nothing in this paragraph shall be construed as relieving either Party of
their original duties or obligations under this Agreement.



ix.  
Acceleration of the Note:  Should the Debtor default on any provisions of this
Agreement and/or the Note before the Note is paid in full, the Creditor may, at
the sole discretion of the Creditor, accelerate the Note so that the entire
principal balance of the Note shall become due and payable immediately.



x.  
Attorneys’ Fees and Costs:  The Debtor shall pay on demand the Creditor any and
all reasonable costs and expenses, including reasonable attorneys’ fees and
collection costs incurred by the Creditor in connection with any default under
this Note.



xi.  
Waivers:  Both Creditor and Debtor jointly and severally waive presentment,
protest and notice of dishonor of this Note.







Dated: January 3,
2005                                                                        /s/
Neeraj S. Iyer
By: Neeraj S. Iyer, President
For:  WALLSTREET DIRECT, INC.
A Nevada Corporation, Debtor

 